DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
The amendments and arguments/remarks filed on 04/26/2021 have been entered and fully considered.
Instant claims 3 and 17 have been amended currently.
In view of the current amendments, the previous rejection of instant claim 3 under 35 USC 112(b) has been withdrawn.
Currently, instant claims 1-21 are pending.

Response to Arguments
Applicant's arguments/remarks filed 04/26/2021 have been fully considered but they are not persuasive. 

Applicant argues in the current remarks that, “… the Examiner has failed to show that the cited references does or suggest all the elements of the invention. In particular, a manually blockable vent port.” 
The Examiner disagrees. As stated below and previously, Bornheimer et al. discloses (fig. 1-2B) a microfluidic “device” comprising a substrate 100 (“a body …”), a sample application site 10 with porous element 20 (“an inlet at a first end”), “capillary channel” 30, transmissive wall 40, and in communication with unnumbered venting channel (“vent passage …” and having “a long axis”) via unnumbered hydrophobic junction (“a fluid junction at a second end”); however, Bornheimer et al. does not expressly disclose the use of a “bellows chamber” in the body. Battrell et al. discloses (abstract) microfluidic methods and devices for performing assays. Battrell et al. discloses (para. [0014]-[0016]) the use of bellow pumps within microfluidic devices; such as the microfluidic bellows pump 90 (comprising “bellow chambers”) employed within microfluidic devices (fig. 6-7B and para. [0120]-[0121]). Bornheimer et al. and Battrell et al. both disclose microfluidic devices for processing fluids within assays (see their respective abstracts); therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to employ bellow pumps of Battrell et al. within the microfluidic device body of Bornheimer et al. since these bellow pumps can be employed within the body of a microfluidic device in order to open and close components of the device without venting the internal contents of the device for the purpose of protecting an operator to exposure to said contents within the device (para. [0014] of Battrell et al.). 
It is the position of the Examiner that the combination of Bornheimer et al. and Battrell et al. meet the limitations of the instant claims, specifically instant claim 1 and 

Applicant states in the currently filed remarks that, “Thus, a manually operated bellows pump with a vent port blockable by an operator’s finger would be contrary to the teaching of Battrell.” (Emphasis added). This method of using the claimed invention is not clearly seen or recited within the instant claims since there is no limitation(s) directed to an operator using their own finger in order to operate the instant invention. Since this is not explicitly claimed within the instant claims, the Examiner has not considered it currently.

	Applicant discusses in the current remarks the use of the claimed “spill-over chamber” in the instant invention. 
However, Bornheimer et al. discloses (para. [0019]) that microfluidics device means an integrated system of “one or more chambers” like a mixing chamber (para. [0084]) - (encompassing “a cell-holding chamber” and “spill-over chamber”), ports, and “channels” (encompassing “a cell passage”) that are interconnected and in fluid 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0125882 A1 (Bornheimer et al.) in view of U.S. 2009/0181411 A1 (Battrell et al.).
In regards to instant claims 1-2, 11, and 15-21; Bornheimer et al. discloses methods and systems for assaying a sample (abstract).  Bornheimer et al. discloses (para. [0020], [0036], [0069], and [0150]-[0151]) obtaining diagnostic samples from a tissue sample that encompasses biological fluids like “plasma” and blood cells; said 
Bornheimer et al. does not expressly disclose the use of a “bellows chamber” in the body.  However, Battrell et al. discloses (abstract) microfluidic methods and devices for performing assays.  Battrell et al. discloses (para. [0014]-[0016]) the use of bellow pumps within microfluidic devices; such as the microfluidic bellows pump 90 (comprising “bellow chambers”) employed within microfluidic devices (fig. 6-7B and para. [0120]-[0121]) ]), the pump having upper and lower chambers 97 and 98 having ports 94 and 91, and are further separated by flexible diaphragm 93 (encompassing “wherein the bellows chamber comprises two substantially parallel walls wherein at least one of said walls comprises a manually blockable vent port …”).  Bornheimer et al. and Battrell et al. both disclose microfluidic devices for processing fluids within assays (see their respective abstracts); therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to employ bellow pumps of Battrell et al. within the microfluidic device body of Bornheimer et al. since these bellow pumps can be employed within the body of a microfluidic device in order to open and close components of the device without venting the internal contents of the device for the purpose of protecting an operator to exposure to said contents within the device (para. [0014] of Battrell et al.).


	In regards to instant claims 4-6 and 13-14; Bornheimer et al. discloses (para. [0019] and [0083]) fabricating microfluidic devices out of glass, plastic, or other solid polymeric materials.
	In regards to instant claims 7-9; Bornheimer et al. discloses (para. [0066]) the length of their flow channel, (para. [0067]) the diameter of their flow channel, and (para. [0070]) the holding volume of their channel.
	In regards to instant claim 10; Bornheimer et al. discloses (para. [0019]) that microfluidics device means an integrated system of one or more chambers, ports, and channels that are interconnected and in fluid communication and designed for carrying out an analytical reaction or process, either alone or in cooperation with an appliance or instrument that provides support functions.  Bornheimer et al. further teaches (para. [0082]) varying dimension(s) of a capillary chamber dependent upon factors like a detector or analyzed samples:  (encompassing varying “cell-holding chamber” volume).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KILPATRICK whose telephone number is (571)270-5553.  The examiner can normally be reached on every other Thurs-Fri and Mon-Tues; approx. 8 am - 4 pm (Reduced Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/B. K./Examiner, Art Unit 1797                                                                                                                                                                                                        



/Dennis White/Primary Examiner, Art Unit 1798